Citation Nr: 1529353	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, appears to have had active military service from June 2006 to November 2006 and from December 2008 to September 2009.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for "degenerative arthritis left knee (previously injury to left knee as result of IED blast and shrapnel in left knee)" and assigned an initial evaluation of 10 percent disabling effective October 1, 2009, the first date following the Veteran's separation from service.  The Veteran appealed the assigned rating for this disability, and the matter is now before the Board.  The Board notes that the Agency of Original Jurisdiction (AOJ) is the RO in Los Angeles, California, which was the RO that certified the present appeal to the Board. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the RO in Los Angeles in September 2014.  A transcript of this hearing has been associated with the Veteran's claims file. 

The Board notes that the Veteran has indicated during the September 2014 Board hearing and in other lay statements that the framing of the present issue on appeal as "degenerative arthritis" is incorrect because his disability stems from an injury due to an in-service improvised explosive device (IED).  After a thorough review of the record, the Board agrees with the Veteran's contentions, but notes that the Veteran is currently rated under diagnostic code (DC) 5260 found in 38 C.F.R. § 4.71a (2014).  A more appropriate diagnostic code might be DC 5010-5260 for degenerative arthritis due to trauma and limitation of leg flexion, respectively.  The Board notes that hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  In this case DC 5260 should be used for rating the Veteran's limitation of motion of the knee, while DC 5010 should be used to relate that traumatic arthritis was the underlying source of the disability.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the appeal for additional evidentiary development.  In particular, the record indicates that additional private and VA treatment records should be associated with the Veteran's claims file and that a VA examination should be afforded to the Veteran to ascertain the current level of disability in his left knee.

In regards to private treatment records, the Veteran indicated during the September 2014 Board hearing that he had sought treatment, such as physical therapy and electrotherapy, from private medical professionals in the past.  He also stated that he sought treatment from a wellness center and his pediatrician.  However, these records have not been associated with the Veteran's paper or electronic claims file, including "Virtual VA" or Veterans Benefits Management System (VBMS).  Therefore, on remand, the Veteran should be afforded an opportunity to provide these records and they should be associated with his claims file.

Likewise, the Board notes that during the September 2014 hearing, the Veteran also stated that he sought treatment in the past from a veterans' clinic in his local town.  However, the Board notes that certain clinics, such as vet centers, might not be associated with VA, and thus, these records might not be part of the Veteran's record yet.  Furthermore, the Board notes that the latest compensation and pension records interchange (CAPRI) record was general in September 2013, and that the latest VA treatment record in the claims file is from November 1, 2012.  Thus, on remand, VA should associate any outstanding treatment records since September 2013 with his claims file.  

Regarding a new VA examination for the Veteran's left knee symptoms, the Board notes that the Veteran was last afforded a VA examination in February 2011.  Since that time, he was scheduled for additional VA examinations but he failed to appear to those examinations.  However, as shown by his testimony during the September 2014 Board hearing and notification letters from the RO, the Veteran was not notified of the time and dates of these examinations.  Thus, the Board finds that this constitutes good cause for his failure to appear.  See 38 C.F.R. § 3.655(a) (2014).  Accordingly, on remand, the Veteran should be afforded a new VA examination to determine the current severity of his left knee disability symptoms.

The Board notes that the Veteran's current appeal period for an evaluation in excess of 10 percent for his left knee disability stems from October 1, 2009, the first date following his discharge from service.  While his claims file includes VA examinations from October 2009 and February 2011, which appear to show minimal symptoms including arthritic changes in the left knee following an x-ray, the Board notes that the Veteran's service treatment records show much more severe symptoms.  Specifically, a September 2009 in-service consultation report showed symptoms such as: abnormalities in his knees; pain on motion of the knee; abnormal movement of the knees; and, a positive McMurray lateral test.  The Veteran was assessed as having an internal derangement of his lateral meniscus with daily and intermittent symptoms, and patellofemoral dysfunction, which was likely secondary to the IED blast and the change in the structure of the knee.  The September 2009 in-service treatment record and the October 2009 VA examination show stark differences in the severity of the Veteran's symptoms in his left knee injury, which occurred in June 2009, even though these two records are only one month apart. 

The Board also notes that the Veteran endorsed some of these same symptoms, including pain, popping, instability, and decreased ability to perform certain tasks throughout the present appeal period, including most recently at the September 2014 Board hearing.  Thus, the Board notes that in readjudicating the Veteran's claim for an increased rating for his left knee arthritis disability, the AOJ should review and consider the Veteran's treatment records during service related to this disability in conjunction with any clinical findings from a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records regarding the Veteran's left knee disability.  Make reasonable attempts to obtain any such records and associate all records received with the paper claims file or electronic claims file; also document any negative responses received.

2.  Associate with the claims file all records of VA treatment with regard to the Veteran's left knee injury since September 2013; also document any negative responses received.

3.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his left knee disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records for his left knee disability.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the Veteran's service-connected left knee symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

4.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee in light of all the evidence of record, including the Veteran's service treatment records for his left knee disability.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

